DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

Applicant’s amendments to claim 1 the cancellation of claim 4 and the arguments presented has overcome the rejection of claims 1-3 and 5-9 as unpatentable over Irie in view of Takahashi and the objection to claim 4 presented in the previous Office Action. Therefore, the Examiner has withdrawn the previously presented rejection ad objection in this present Office Action. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In the previous Office Action claims 1-3 and 5-9 were rejected as being unpatentable over Irie in view of Takahashi. Claim 4 was rejected to as being dependent upon a rejected base claim but also indicated as including allowable subject matter and that the claim would be allowable is rewritten in independent form. Presently, Applicant has amended independent claim 1 by incorporating the allowable subject matter of now cancelled claim 4. This amendment has overcome the rejection of independent claim 1 and claims 2-3 depending therefrom as well as the objection to claim 4 presented in the previous Office action. The prior art fails to provide other relevant disclosures which cure the deficiencies of Irie and/or Takahashi to teach and/or suggest the limitations of independent claim 1 as amended. Therefore, independent claims 1 and claims 2-3 depending therefrom are allowable. Independent claims 5, 6, 8 and 9 directly and/or indirectly incorporate the limitations of independent claim 1, and claim 7 depends directly from claim 6. Therefore, claims 5-9 are also allowable. With no outstanding rejections and/or objections remaining, all pending claims are in condition for allowance and the application can issue. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569.  The examiner can normally be reached on Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899